Citation Nr: 1514766	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-13 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating, greater than 20 percent, for residuals of a left femur fracture.

2.  Entitlement to an increased rating, greater than 20 percent, for residuals of a right femur fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 2000 to September 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied assignment of increased ratings for the femur disabilities at issue.  The Veteran appealed the denials in this decision, and these matters are now before the Board.
 
The Veteran testified before the undersigned Veterans Law Judge at a hearing in February 2014.  A transcript of the hearing has been associated with the claims file.

The issue of service connection for scars relating to surgical intervention and repair of both femurs was raised by the Veteran during his February 2014 hearing before the undersigned, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In February 2014 the Veteran sought "clarity on whether the bilateral factor has been applied correctly for his rating."  It does not appear that the Veteran is attempting to raise a claim regarding the application of 38 C.F.R. § 4.26.  Nonetheless, the Board would ask that the RO provide an adequate explanation to the Veteran of the application of 38 C.F.R. § 4.26 as it relates to his combined evaluation for compensation.


FINDINGS OF FACT

1.  After affording the Veteran the benefit of the doubt, throughout the entire rating period, residuals of a right femur fracture have been productive of nonunion of the femur, but no loose motion.

2.  After affording the Veteran the benefit of the doubt, throughout the entire rating period, residuals of a left femur fracture have been productive of nonunion of the femur, but no loose motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 60 percent for residuals of a right femur fracture have been met throughput the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3. 4.7, 4.71a, Diagnostic Code 5255 (2014).

2.  The criteria for a rating of 60 percent for residuals of a left femur fracture have been met throughput the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3. 4.7, 4.71a, Diagnostic Code 5255 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Bilateral Femur Disabilities

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran was previously awarded service connection and assigned initial disability ratings for residuals of fractures of both right and left femurs.  An appeal of the initial rating is not before the Board; rather the Veteran seeks increased ratings.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).

During active service, the Veteran fractured both left and right femurs during a parachute landing.  Residuals of the fractures are currently rated as 20 percent disabling, effective October 31, 2007, under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5255 (2014).  Under this Code, malunion of the femur with moderate knee or hip disability warrants a 20 percent evaluation, while a 30 percent rating is warranted for malunion of the femur with marked knee or hip disability.  Fracture of the surgical neck of the femur, with false joint or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, and weight bearing preserved with aid of a brace, warrants a 60 percent evaluation.  Fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture) warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, DC 5255.
	
Descriptive words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014). The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014).

After reviewing the entire claims file, the Board finds that residuals of the Veteran's left and right femur fractures have more nearly approximated the criteria for 60 percent ratings throughout the period on appeal.  Specifically, fractures have been productive of nonunion, but not loose motion

On VA examination in December 2009 the Veteran reported that changes in weather cause worsening of pain in his legs.  He has intermittent swelling in the thighs, and endorsed poor balance due to leg weakness.  Physical examination of the legs showed adequate muscle mass in the quadriceps, symmetrical reflexes at the knees and ankles, and no foot drop.  The knee joints were unremarkable, with extension of each knee to 180 degrees without pain, weakness, fatigability or loss of coordination.  Flexion of each knee was to 140 degrees, also without pain, weakness, fatigability or loss of coordination.  Range of motion of the each hip was from zero to 125 degrees, without pain, weakness, fatigability or loss of coordination, even after three repetitions.  Both gait and posture were normal.  The examiner indicated that the surgical screws and metal plates used to repair the femurs during service were still in place.  Pain was constant, and the Veteran had a tendency "to move about to help relieve the pain."  The examiner recognized subjective loss of muscle strength and diminishment balance, but commented that "it is not clinically obvious at the bedside."  X-ray imaging of the femurs showed "an intramedullary rod . . . across a healed mid femoral fracture" in both the left and right legs.  The hip and knee joints all appeared radiographically normal and the impression was of healed mid-femoral fractures.

The Veteran underwent VA examination in April 2011, during which he reported pain, made worse by "impact such as running or prolonged walking."  The Veteran did not use a cane, walker, or other assisting device, and he wore no supports on his legs.  The Veteran's primary complaint was of thigh pain "with impact or prolonged standing," as well as swelling with prolonged standing.  Flexion and extension in both kips and knees were normal, and "[t]he condition in [the Veteran's] mind is exactly the same as it was . . . [at] the time of his last examination."  A physical evaluation revealed what the examiner described as "completely normal flexibility in both hips and both knees despite the rods and screws," and "normal muscle mass and no real tenderness to examination of the thighs."  X-ray imaging of the left femur showed an intramedullary nail with proximal and distal interlocking screws bridging a healed femoral shaft fracture.  There was minimal heterotopic bone over the greater tuberosity, and the knee joint and hip joint appeared well maintained within range of normal.  With regard to the right femur, imaging showed evidence of a healed distal femoral shaft fracture, again with intramedullary nail and interlocking screws.  A lytic lesion was seen in the proximal tibial metaphysis with sclerotic margins, but this appeared to be benign, and represented no change in comparison to prior imaging.  The right femoral hip joint and knee joint appeared maintained, and were within range of normal.

As previously noted, where a fracture of the shaft of the femur results in nonunion, the rating criteria call for ratings between 60 and 80 percent.  38 C.F.R. § 4.71a, DC 5255.  Without nonunion, however, the highest rating available is a 30 percent.  During his hearing before the undersigned in February 2014, the Veteran endorsed difficulty squatting, and stated that "it just feels like my knee is going to literally explode."  He also said that he was unable to sit for an extended period of time in an airplane or a car, and doing do "increases the pain and prolongs it for several days at a higher severity than normal."  The Veteran's reports of pain and difficulty with mobility are competent, as these are symptoms capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, his reports are probative in assessing his current level of disability.  During his hearing, the Veteran also suggested that his current femur disability included nonunion of the bone.  Such an assessment is a complex medical assertion well beyond the scope of lay competence.  Id.  Accordingly, the Board finds his assertions regarding anatomical nonunion to be of very limited probative value.  

Of great probative value, however, is a January 2014 letter from a private physician which indicated that x-ray images of both femurs showed "hypertrophic non-union to the fracture sites."  The Board notes that the conclusion that the Veteran's femur fractures resulted in non-union was reached following objective review of radiographic evidence.  Although both VA examiners described femoral shaft fractures as "healed," neither examiner indicated whether the "healed" fractures were nonetheless subject to nonunion of the bone.  Thus, with no evidence which directly contradicts the January 2014 finding of nonunion, including in 2009 and 2011 x-ray reports, the Board is left to conclude that the Veteran's fractured femurs are subject to nonunion.  Having made this threshold determination, the next inquiry is whether nonunion is accompanied by loose motion.  See 38 C.F.R. § 4.71a, DC 5255.  To that end, the Board notes that at no time has the Veteran endorsed instability in the legs.  Although he has reported poor balance, this is attributed to lower extremity weakness - not unstable joints - and he walks without use of braces or other assistive devices.  In addition, by history, the injury to the femurs did not result in a spiral or oblique fractures.  While the Board considers the functional impact of such symptoms as weakness, DeLuca, 8 Vet. App. 202, such consideration is limited to those Codes based on limitation of motion.  Johnson, 9 Vet. App. 7.

Resolving reasonable doubt in the Veteran's favor, residuals of the Veteran's bilateral femur fractures have resulted in nonunion, but not loose motion, and 60 percent ratings, but not higher, are warranted for residuals of left and right femur fracture throughout the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7.


Extraschedular Consideration

The Board has also considered whether referral for extraschedular ratings is warranted for service-connected residuals of right and left femur fractures.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of biomechanical union or nonunion, and functional limitations such as loose movement; thus, the demonstrated manifestations - namely nonunion of the femurs, and discomfort, but without loose movement - are contemplated by the provisions of the rating schedule.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected femur disabilities that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities of posttraumatic stress disorder, peripheral neuropathy of the left lower extremity, and erectile dysfunction in concluding that referral for consideration of an extraschedular rating is not warranted.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

Finally, the record reveals that in May 2013 the Veteran raised a claim of total disability rating based on individual unemployability (TDIU) due to his service-connected posttraumatic stress disorder.  A claim relating TDIU to his femur disabilities has not been expressly raised, nor is it otherwise implicitly raised by the record; thus no discussion or remand of such a claim in warranted.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in December 2009, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims, specifically including outstanding VA and private treatment reports.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009), see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Such notice was provided in the letter sent to the Veteran in December 2012.

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.  The duty to assist was further satisfied by VA examination in April 2011, during which the examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.

Finally, in November 2013 the Board had remanded the immediate issues in order to provide the Veteran with the opportunity to testify before a member of the Board.  In February 2014, the Veteran appeared before the undersigned and, as noted previously, a transcript of his hearing was associated with the claims file.  Therefore, the Board finds that the RO substantially complied with the November 2013 remand directive, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

A rating of 60 percent, and no higher, for residuals of a right femur fracture is granted.

A rating of 60 percent, and no higher, for residuals of a left femur fracture is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


